Case: 21-1733   Document: 42     Page: 1   Filed: 05/05/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                AURIS HEALTH, INC.,
                     Appellant

                            v.

     INTUITIVE SURGICAL OPERATIONS, INC.,
                     Appellee
              ______________________

                       2021-1733
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 01547.
                  ______________________

                  Decided: May 5, 2022
                 ______________________

    THOMAS ANTHONY BROUGHAN, III, Sidley Austin LLP,
 Washington, DC, argued for appellant. Also represented
 by RYAN C. MORRIS; CHING-LEE FUKUDA, TIMOTHY Q. LI,
 New York, NY; PAUL J. ROGERSON, Chicago, IL.

     ARPITA BHATTACHARYYA, Finnegan, Henderson,
 Farabow, Garrett & Dunner, LLP, Palo Alto, CA, argued
 for appellee. Also represented JACOB ADAM SCHROEDER;
 FRANK A. DECOSTA, III, Washington, DC.
                 ______________________
Case: 21-1733     Document: 42      Page: 2     Filed: 05/05/2022




 2       AURIS HEALTH, INC.   v. INTUITIVE SURGICAL OPERATIONS




       Before DYK, PROST, and REYNA, Circuit Judges.
 DYK, Circuit Judge.
     Auris Health, Inc. (“Auris”) appeals a decision of the
 Patent Trial and Appeal Board (“Board”) holding that in-
 dependent claims 16, 51, and 53 and dependent claims 22–
 23 and 25–26 of Intuitive Surgical Operations, Inc.’s (“In-
 tuitive”) U.S. Patent No. 6,522,906 (“the ’906 patent”) were
 not unpatentable as obvious. We affirm the Board’s hold-
 ing with respect to claims 51 and 53 because the Board did
 not err in concluding that Auris failed to prove that a
 skilled artisan would have had a reasonable expectation of
 success in modifying the prior art to disengage and reen-
 gage the master controls. The Board did not reach the rea-
 sonable expectation of success issue with respect to claim
 16 and the corresponding dependent claims. It held in-
 stead that Auris’s asserted prior art references did not dis-
 close the disassociating limitation. We conclude that the
 Board’s finding that the combination did not disclose the
 disassociating limitation was based on an improper claim
 construction, and we vacate and remand the Board’s deci-
 sion for further proceedings with respect to claims 16, 22–
 23, and 25–26.
                         BACKGROUND
      Intuitive’s ’906 patent is directed to systems and meth-
 ods for performing robotically-assisted surgery using a
 master control. See ’906 patent, col. 3, ll. 25–39. The pa-
 tent contemplates dual functionality using a master control
 and two modes of operation—one in which the master con-
 trol directs a surgical robot, and one in which the master
 control can be used to add and view auxiliary information
 on or alongside a live image of the surgical field. Id., col. 3,
 l. 41–col. 4, l., 23. It also contemplates switching between
 these two modes of operation.
Case: 21-1733     Document: 42      Page: 3   Filed: 05/05/2022




 AURIS HEALTH, INC.   v. INTUITIVE SURGICAL OPERATIONS         3



    These concepts are reflected in the bodies of the inde-
 pendent claims. Claim 16 recites:
     16. A method of performing a surgical procedure on
     a patient, the method comprising:
     manipulating a linkage of a master control in three
     dimensions whilst viewing a real time image of a
     surgical site on an image display;
     moving an end effector in response to the manipula-
     tion of the linkage of the master control, said end
     effector visible on said image display, so as to per-
     form at least part of a surgical procedure at the sur-
     gical site;
     selectively accessing a source of auxiliary infor-
     mation in response to the manipulation of the link-
     age of the master control; and
     displaying the auxiliary information on the image
     display,
     wherein the master control is operatively associ-
     ated with the end effector to cause the end effector
     to move in response to the manipulating of the
     master control, and wherein the selectively access-
     ing the source of auxiliary information comprises
     disassociating the master control from the end effec-
     tor.
 Id., col. 30, ll. 17–35 (emphasis added). Claim 51 recites:
     51. A method for preparing for or performing a ro-
     botic surgical procedure at a surgical site on a pa-
     tient, the method comprising:
     displaying information relevant to the surgical pro-
     cedure on an image display of the robotic surgical
     system;
Case: 21-1733     Document: 42      Page: 4   Filed: 05/05/2022




 4       AURIS HEALTH, INC.   v. INTUITIVE SURGICAL OPERATIONS



     manipulating a linkage of a master control of the
     robotic surgical system in three dimensions while
     viewing the image display;
     moving an end effector of the robotic surgical system
     in response to the manipulation of the linkage of the
     master control so as to prepare for or perform at
     least part of a surgical procedure at the surgical
     site when the robotic surgical system is in a first
     operating mode; and
     changing the displayed information on the image
     display of the robotic surgical system in response
     to the manipulation of the linkage of the master
     control when the robotic surgical system is in a sec-
     ond operating mode.
 Id., col. 32, l. 65–col. 33, l. 15 (emphasis added). Claim 53
 recites:
     53. A system for performing a surgical procedure at
     a surgical site on a patient, the system comprising:
     a master having an input device, a linkage of the
     input device configured for manipulation by a hand
     of a system operator so as to define a manipulation
     in three dimensions;
     a surgical end effector;
     an image display for displaying information rele-
     vant to the surgical procedure; and
     a processor coupling the input device to the end ef-
     fector and the image display, the processor having
     first and second operating modes, the processor in
     the first operating mode effecting movement of the
     end effector in response to the manipulation of the
     input device, the processor in the second operating
     mode changing the displayed information in re-
     sponse to the manipulation of the input device.
Case: 21-1733     Document: 42      Page: 5     Filed: 05/05/2022




 AURIS HEALTH, INC.   v. INTUITIVE SURGICAL OPERATIONS         5



 Id., col. 34, ll. 3–19. The parties appear to agree that these
 claims require hand-held controls be used to both access
 the auxiliary information and manipulate the robotic sur-
 gical device.
     Auris petitioned for inter partes review of claims 16,
 22–23, 25–26, 51, and 53. It asserted six combinations of
 four prior art references—Borst, Salvati, Wang ’099, and
 Wang ’850—to support its unpatentability contentions.
 Borst was the primary prior art reference for each of the
 asserted grounds. The preferred embodiment of the robotic
 surgical system disclosed in Borst has “at least one control
 robotic instrument to be manually operated and connected
 to the robotic computer system to supply the robotic com-
 puter system with control signals.” PCT International Ap-
 plication Publication No. WO 95/01757 (“Borst”), col. 11, ll.
 15–17. The robotic computer system controls “at least one
 robotic surgical instrument” that is “connected to the robot
 arm.” Id. at col. 11, ll. 9–11. Borst describes utilizing cam-
 eras to produce “arrested video image[s]” of a moving sur-
 gical target area, such as a beating heart, id. at col. 22, ll.
 25–33, and the system’s robotic surgical arms “track the
 [moving surgical] target in real time,” id. at col. 23, ll. 6–8.
 Using “voice control” or “other means. . . e.g. [] a foot
 switch,” the surgeon can zoom in and out of the arrested
 video images. Id. at col. 18, l. 25–col. 19, l. 1.
      Salvati teaches a dual-mode endoscope that has a
 “steering control mechanism and a viewing screen conven-
 iently combined in a hand-held control unit.” U.S. Patent
 No. 5,373,317 (“Salvati”), col. 2, ll. 25–27. In the “first
 mode,” the joystick controls the “bending of the endoscope
 or borescope articulation neck; and in a second mode,” it
 controls “the cursor position of the viewing screen.” Id. at
 col. 2, ll. 30–33.
    Wang ’099 teaches a master controller that includes a
 “means for receiving selection commands and . . . control
Case: 21-1733     Document: 42      Page: 6     Filed: 05/05/2022




 6       AURIS HEALTH, INC.   v. INTUITIVE SURGICAL OPERATIONS



 commands . . . included in a voice control interface
 (“VCI”).” 1 U.S. Patent No. 6,496,099 (“Wang ’099”), col. 2,
 ll. 32–35. Selection or control commands may also be re-
 ceived through “a foot pedal, a hand held device, or some
 other device.” Id. at col. 2, ll. 36–37. The master controller
 is connected to slave controllers—one of which controls a
 surgical robot, while the other controls a network gateway
 used to access patient information available at a hospital
 computer terminal, which “includes, but is not limited to x-
 rays, patient history, MRIs, angiography and CAT scans.”
 Id. at col. 10, ll. 31–39. With the master controller, a sur-
 geon can “select[] and control[] a plurality of devices . . . in
 electrical communication or in wireless communication
 with the master controller, either directly or via a slave
 controller.” Id. at col. 2, ll. 14–18.
     Before the Board, Auris contended that Borst taught
 every element of the independent claims except for a mas-
 ter control with dual operating modes. For that element,
 Auris proposed that Borst could be modified to incorporate
 the identified dual-mode functionality disclosed in either
 Salvati or Wang ’099. At oral argument, Auris explained
 that the proposed combination would be “using Borst’s
 hand controls for both purposes”—that is, using the hand
 controls to manipulate a robotic surgical device and to ac-
 cess the auxiliary information. Oral Arg. 2:10–2:44.
     Auris proposed that a skilled artisan would have been
 motivated to combine Borst with Salvati or Wang ’099 be-
 cause Borst taught that its “zooming [action] may be pro-
 vided by other means than by voice activation.” Borst, col.
 18, l. 36–col. 19, l. 1. Auris’s expert witness, Dr. Hanna-
 ford, testified that a master control could perform the


     1   Selection commands select a device for use, such as
 a laser. Control commands and signals are then routed to
 that device once it has been selected.
Case: 21-1733    Document: 42       Page: 7   Filed: 05/05/2022




 AURIS HEALTH, INC.   v. INTUITIVE SURGICAL OPERATIONS      7



 zooming function, and that a skilled artisan would have
 been motivated to combine that function into the master
 control to simplify Borst’s separate controls and avoid the
 need for a second input device. J.A. 1014, ¶¶ 92-93 (“A
 POSA would have been motivated to modify Borst to
 achieve the same benefit by removing the separate joy-
 stick/mouse and allowing the control instruments to per-
 form the functions of the joystick/mouse.”).
     With respect to claims 51 and 53, the Board held that
 Auris failed to demonstrate that a skilled artisan would
 have reasonably expected to successfully modify Borst’s
 system to incorporate either Salvati or Wang ’099’s dual
 modes. It relied on Intuitive’s unrebutted expert testimony
 that both combinations would require “at least five signifi-
 cant reconfigurations in the robotic system” to incorporate
 the dual-mode functionality. J.A. 35; see also J.A. 51.
     For claim 16 and the corresponding dependent claims,
 the Board held that the combination of Borst and Wang
 ’099 did not disclose the disassociation limitation, finding
 that Wang did not teach “operatively disassociat[ing] from
 the other devices” when the user switched between using
 the surgical robot and accessing the patient data. J.A. 43. 2
     Auris appeals. We have jurisdiction under 28 U.S.C.
 § 1295(a)(4).
                           DISCUSSION
     We review “the Board’s conclusions of law de novo” and
 its “findings of fact for substantial evidence.” Homeland
 Housewares, LLC v. Whirlpool Corp., 865 F.3d 1372, 1374
 (Fed. Cir. 2017). “Obviousness is a question of law” that is
 “based on multiple underlying factual determinations,


     2   Unlike claims 51 and 53, Auris did not challenge
 claim 16 and its corresponding dependent claims on the ba-
 sis of Borst and Salvati.
Case: 21-1733     Document: 42      Page: 8    Filed: 05/05/2022




 8       AURIS HEALTH, INC.   v. INTUITIVE SURGICAL OPERATIONS



 including whether a person of ordinary skill in the art
 would have been motivated to combine the prior art to
 achieve the claimed invention and whether there would
 have been a reasonable expectation of success in doing so.”
 TQ Delta, LLC v. Cisco Sys., Inc., 942 F.3d 1352, 1357 (Fed.
 Cir. 2019) (internal quotation omitted). Claim construction
 is a legal question reviewed de novo “where, as here, there
 is no relevant extrinsic evidence.” Homeland Housewares,
 865 F.3d at 1374.
                    I.   Claims 51 and 53
      Auris first argues that the Board’s obviousness analy-
 sis erroneously extended claim 16’s disassociating limita-
 tion to claims 51 and 53. Claim 16 teaches a method
 wherein “selectively accessing a source of auxiliary infor-
 mation in response to the manipulation of the linkage of
 the master control . . . comprises disassociating the master
 control from the end effector.” ’906 patent, col. 30, ll. 26–
 28, 34–35 (emphasis added). Unlike claim 16, claims 51
 and 53 do not contain an express disassociating limitation.
 But they do require first and second operating modes re-
 spectively enabling the surgeon to (1) control the robotic
 surgical system “in response to the manipulation of the
 linkage of the master control,” or “the input device,” 3 id. at
 col. 33, ll. 6–8; col. 34, l. 16, and (2) change the displayed
 auxiliary information “in response to the manipulation of
 the linkage of the master control” or “the input device,” id.
 at col. 33, ll. 13–14; col. 34, ll. 18–19.
     The Board’s decision did not improperly import claim
 16’s disassociating limitation to claims 51 and 53. To the
 contrary—the Board recognized that “claim[s] 53 [and 51]


     3   The input device is connected to the master, as de-
 scribed in the claims: “a master having an input device, a
 linkage of the input device configured for manipulation by
 a hand of a system operator.” ’906 patent, col. 34, ll. 5–7.
Case: 21-1733     Document: 42      Page: 9   Filed: 05/05/2022




 AURIS HEALTH, INC.   v. INTUITIVE SURGICAL OPERATIONS       9



 do[] not recite disassociating the master control from the
 surgical instrument.” J.A. 35. But in addressing whether
 a skilled artisan would reasonably expect success in com-
 bining Auris’s asserted prior art references, the Board
 found, based on Intuitive’s expert testimony, that disasso-
 ciating the master control from the surgical instrument
 was required to combine Borst’s surgical system with ei-
 ther Salvati or Wang ’099’s second operating mode.
     Auris argues that even if the Board were correct in re-
 quiring disassociating, it erred in concluding that a “skilled
 artisan would not have reasonably expected success in
 modifying Borst’s master control to have a second mode.”
 J.A. 34–35. According to Auris, “a skilled person would
 have used common sense to engage or disengage Borst’s
 ‘control robotic instruments’ from the surgical end effec-
 tors” given that “this functionality was well known” at the
 time “and described in many prior art references.” Appel-
 lant’s Opening Br. 47–48, 52.
     But the Board found that Auris never refuted “persua-
 sive expert testimony,” J.A. 36, from Intuitive’s expert, Dr.
 Rentschler, who explained that five different steps would
 be necessary to successfully modify Borst:
     1) [T]oggle to a second mode to place additional in-
     formation on the display screen, on or alongside the
     live image of the surgical site, 2) disassociate the
     master controls from the surgical instruments/end
     effectors, 3) maintain the current position of the
     surgical instruments/end effectors, 4) toggle back
     to the first mode after manipulation of additional
     information, and 5) reposition master controls in a
     configuration so as to be engaged with the original
     end effector locations.
 J.A. 1898, Ex. 2003 ¶ 81. Regarding the final step, Dr.
 Rentschler explained that “if Borst’s master control [] [is]
 used to add information on the screen in a second mode,
Case: 21-1733    Document: 42       Page: 10    Filed: 05/05/2022




 10       AURIS HEALTH, INC.   v. INTUITIVE SURGICAL OPERATIONS



 the position and orientation of the master control itself will
 change” to a position that differed from the position it was
 in when the surgeon exited the first mode. J.A. 1897, Ex.
 2003 ¶ 80. He further noted that Auris’s proposed combi-
 nation did not describe “how [the] master control [could] be
 returned to the position it occupied immediately before
 transitioning to the second mode, so that engagement be-
 tween the master control and the end effector [could] be re-
 established to permit the surgeon to proceed with the sur-
 gery.” Id.
      It may be, as Auris argues, that a skilled artisan would
 know how to overcome these problems. But as Intuitive
 notes, “Auris offered no evidence rebutting [Dr. Rentsch-
 ler’s] testimony.” Appellee’s Br. 26. Under these circum-
 stances, the Board did not err in finding that Auris had “not
 demonstrated by a preponderance of the evidence that
 there would have been a reasonable expectation of success
 in modifying Borst’s system to incorporate a dual function-
 ing master,” J.A. 36; see also J.A. 51–52, and in concluding
 that claims 51 and 53 were not shown to be unpatentable. 4
           II. Claim 16 and the Dependent Claims
     The Board’s decision upholding claim 16 and the corre-
 sponding dependent claims was limited to a finding that
 Wang ’099 was “missing the element of disassociating the
 master control from the end effector.” J.A. 43. The Board
 explained that in Wang ’099, “selecting a ‘device for opera-
 tion does not mean that [the] master controller [] is


      4  In light of our conclusion that substantial evidence
 supports the Board’s reasonable expectation of success
 findings for claims 51 and 53, we need not address Auris’s
 other unpatentability arguments for these claims because
 they similarly rely on modifying Borst. Auris raises noth-
 ing concerning the addition of Wang ’850 that would sug-
 gest the Board erred.
Case: 21-1733    Document: 42      Page: 11    Filed: 05/05/2022




 AURIS HEALTH, INC.   v. INTUITIVE SURGICAL OPERATIONS      11



 operatively disassociated from the other devices.’” Id. Ac-
 cording to the Board, Wang ’099 did not disclose “the com-
 munication” between the master controller and the
 previously-selected device ever being “even temporarily in-
 terrupted,” a characteristic the Board believed was re-
 quired to satisfy the disassociating limitation. Id. The
 Board also concluded that Auris’s addition of Wang ’850 to
 the prior art combination failed because Auris did not “per-
 suasively identify how Wang ’850’s master . . . could be in-
 tegrated . . . to arrive at the limitation of disassociating a
 master controller.” J.A. 44.
      On appeal, Auris contends that the prior art taught the
 disassociating limitation and that the Board’s conclusion
 was based on an improper claim construction. Auris ar-
 gues that the Board’s construction “exclud[ed] any system
 that maintains any communication between the master
 control and the end effectors, even if that communication
 is solely to allow the master controller to later re-establish
 an operative association.” Appellant’s Opening Br. 53.
 While the Board’s construction is not entirely clear, we
 think that Auris is correct in its interpretation of the
 Board’s decision in that respect, and that the Board’s claim
 interpretation is too narrow.
     In describing the disassociating limitation, the ’906 pa-
 tent specification does not require the wholesale termina-
 tion of communications between the master control and the
 controlled devices. The specification explains that “the
 masters [] are normally operatively associated with the
 slaves,” but “when one, or both, or either, of the masters
 are to be used selectively to place an image corresponding
 to auxiliary information . . . in the image or scene of the
 surgical site, the operative association between the master,
 or masters, and the slaves is temporarily interrupted.”
 ’906 patent, col. 23, ll. 1–7. During this temporary inter-
 ruption, the “slaves are typically held or locked in station-
 ary positions at the surgical site . . . in the positions they
Case: 21-1733    Document: 42      Page: 12     Filed: 05/05/2022




 12      AURIS HEALTH, INC.   v. INTUITIVE SURGICAL OPERATIONS



 occupied immediately before disassociation.” Id. at col. 23,
 ll. 8–11. Thus, disassociating requires only that the oper-
 ative association be temporarily interrupted in a way that
 causes the slave devices to be held or locked in stationary
 position. The Board’s construction erred in requiring an
 interruption in communication.
     Auris argues that we should reverse on this issue, ra-
 ther than remand, because Wang ’099 discloses disassoci-
 ating under the proper construction. According to Auris,
 Wang ’099’s “master control is able to electronically control
 end effectors and separately access patient data from a net-
 work without causing the end effectors to move.” Appel-
 lant’s Opening Br. 53.
      Auris’s expert, Dr. Hannaford, testified that a person
 of skill in the art would understand that in Wang ’099,
 “user selection rout[es] control signals to a specified device,
 and thus, it disassociates the master control from other de-
 vices.” J.A. 1044, Ex. 1003 ¶ 146 (internal quotation marks
 omitted). But Intuitive’s expert, Dr. Rentschler, testified
 to the contrary. See J.A. 1907, Ex. 2003 ¶ 103 (“[T]he Wang
 ’099 system allows for multiple operating room devices to
 be active at once.”). We believe the question whether the
 combination satisfies the disassociating limitation is best
 left for the Board to address in the first instance.
      Finally, Intuitive proposes an “alternative reason” to
 affirm the Board’s decision to uphold claim 16 and the de-
 pendent claims: that “Auris failed to carry its burden to es-
 tablish a skilled artisan would have been motivated to
 modify Borst to include ‘a second operating mode’” with a
 reasonable expectation of success. Appellee’s Br. 30–31.
 Intuitive argues that affirming would be proper “given that
 the Board already made the requisite factual findings on
 identical facts with respect to” claims 51 and 53. Id. at 31.
    Contrary to Intuitive’s assertion, the record for claim
 16 was not “identical” to the record that the Board relied
Case: 21-1733    Document: 42      Page: 13    Filed: 05/05/2022




 AURIS HEALTH, INC.   v. INTUITIVE SURGICAL OPERATIONS      13



 on in upholding claims 51 and 53. For example, Intuitive’s
 experts never testified that the same five steps required to
 modify Borst—applicable to claims 51 and 53—would be
 necessary to modify Borst with respect to claim 16. Dr.
 Rentschler testified only that Auris “has not provided any
 explanation on how a person skilled in the art would have
 expected to use Borst’s master control [] to add auxiliary
 information without inadvertently translating the move-
 ments of the master control to the end effector within the
 patient.” J.A. 1909, Ex. 2003 ¶ 106. Intuitive’s other ex-
 pert, Dr. Grossi, testified only that Borst does not “teach
 how to disengage/re-engage the master controls with the
 surgical instruments when transitioning between the two
 modes of operation.” J.A. 1956, Ex. 2004 ¶ 24.
      Intuitive’s Patent Owner Response also never refer-
 enced the five steps argument. It contended only that Au-
 ris “has [] not established that a person skilled in the art
 would have had a reasonable expectation of success in mod-
 ifying Borst’s master controls [] to incorporate the ability
 to obtain and display auxiliary information,” and charac-
 terized Auris’s conclusory statements that Borst’s system
 “could be modified . . . with a high degree of predictability
 [] that [] would work as expected” as being “insufficient to
 establish . . . a reasonable expectation of success.” J.A. 386
 (internal quotations omitted).
     Given that Intuitive did not make the same arguments
 or create the same record for claim 16 as it did for claims
 51 and 53, we decline Intuitive’s request to affirm on these
 alternative grounds. On remand, the Board should con-
 sider (1) whether Wang ’099 discloses disassociating under
 the proper construction; and if it does (2) whether claim 16
 and the corresponding dependent claims would be nonob-
 vious, including whether a person of skill in the art would
 reasonably expect success in combining the asserted prior
 art references.
Case: 21-1733   Document: 42       Page: 14    Filed: 05/05/2022




 14      AURIS HEALTH, INC.   v. INTUITIVE SURGICAL OPERATIONS



                        CONCLUSION
     For the foregoing reasons, we affirm the Board’s deci-
 sion with respect to independent claims 51 and 53. We va-
 cate and remand the Board’s decision with respect to
 claims 16, 22–23, and 25–26.
  AFFIRMED IN PART, VACATED AND REMANDED
                  IN PART
                              COSTS
 No costs.